Citation Nr: 0502496	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  03-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 30 percent 
for an ununited fracture of the navicular bone of the right 
wrist.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, inter alia, granted service 
connection for bilateral pes planus, evaluated as zero 
percent disabling, and ununited fracture of the navicular 
bone of the right wrist, evaluated as 10 percent disabling.  
Thereafter, subsequent to the March 2004 remand from the 
Board and April 2004 VA examination, the RO assigned 
increased initial schedular evaluations of 10 percent 
disabling for bilateral pes planus and 30 percent disabling 
for ununited fracture of the navicular bone of the right 
wrist.  Notwithstanding this grant of increased ratings, as 
the veteran has not withdrawn his claims and the maximum 
evaluations have not been assigned, these claims for the 
assignment of a higher original rating remain in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The veteran also appealed that part of the August 2002 rating 
decision which denied service connection for degenerative 
joint disease of the left knee.  Following the Board remand 
and VA examination noted above and upon receipt of private 
treatment records, by a July 2004 rating decision, the RO 
granted service connection for degenerative joint disease of 
the left knee and left knee strain, menisci tear.  These 
disorders were each assigned separate 10 percent schedular 
evaluations.  As the veteran has not appealed the ratings 
assigned for these disabilities, such issues are not before 
the Board at this time.  See, e.g., Grantham v. Brown, 114 F. 
3d 1156 (1997). 

The issue of entitlement to an initial rating in excess of 30 
percent for ununited fracture of the navicular bone of the 
right wrist is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

Throughout the appeal period, the veteran's bilateral pes 
planus reportedly causes pain and loss of function; however, 
his current 10 percent rating accounts for this and there are 
no objective clinical indications that he also has marked 
deformity, swelling on use, or callosities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

In the present case, the Board finds that all relevant facts 
have been properly developed in regard to the veteran's claim 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the veteran has provided 
testimony at a Video Conference hearing, the RO has obtained 
VA and private records corresponding to medical treatment 
reported by the veteran, and he has been afforded a VA 
examination addressing his bilateral pes planus.

Additionally, the Board is satisfied that VA's duty to notify 
the veteran of the evidence necessary to substantiate his 
claim has been met.  The RO informed him of the need for such 
evidence in regard to his initial service connection claim in 
a February 2002 letter.  By this letter, the RO also notified 
the veteran of exactly which portion of that evidence (if 
any) was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also provided regulations 
pertinent to the veteran's current claim in the December 2002 
Statement of the Case; Supplemental Statements of the Case 
dated in January 2003, April 2004, and July 2004; as well as 
a March 2004 letter from the RO.  

The Board is aware that the February 2002 VCAA letter 
concerned the veteran's initial service connection claim and 
not his present increased rating claim.  However, the 
question of whether a further VCAA letter for such a 
"downstream" issue is required was addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 
2003).  In this precedent opinion, the General Counsel held 
that, in such circumstances, a Statement of the Case was 
required in cases involving a "downstream" issue, but 
38 U.S.C.A. § 5103(a) did not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  Id.  Accordingly, the Board finds no 
procedural deficiencies under 38 U.S.C.A. § 5103(a) in this 
case, and the veteran will not be prejudiced by a Board 
adjudication of his claim at the present time.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral pes planus 
warrants assignment of a higher disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Moreover, in the 
present case the severity of the bilateral pes planus 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time in order to determine if staged ratings are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

By an August 2002 rating decision, the RO granted the 
veteran's claims of entitlement to service connection for 
bilateral pes planus and assigned a schedular evaluation of 
zero percent disabling.  The present appeal arises from the 
veteran's disagreement with the zero percent schedular 
evaluation initially assigned for this disorder.

The veteran's flat feet are currently rated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 10 percent rating 
under this code, regardless of whether the condition is 
unilateral or bilateral, indicates it is moderate with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendon achillis, and pain on manipulation and 
use of the feet.  A 20 percent rating for unilateral pes 
planus or a 30 percent rating for bilateral pes planus 
requires a severe condition with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 30 percent rating for 
unilateral pes planus or a 50 percent rating for bilateral 
pes planus requires a pronounced condition manifested by 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  Id. 

A May 2002 report of VA fee basis examination of the 
veteran's feet notes subjective complaints of pain, weakness, 
stiffness, swelling, heat, redness, fatigue and lack of 
endurance.  He complained that these symptoms are constant 
and occur while standing, walking, and resting.  It is also 
noted that he reported wearing orthotics.  Examination of the 
feet revealed abnormal weight bearing on both heels, the 
right worse than the left, and slight edema bilaterally.  
There was no hammer toe, claw foot, or high arch.  Minimal 
bilateral hallux valgus, approximately 15 degrees, was also 
noted.  The examiner further noted an abnormal posture and 
slight antalgic gait favoring the right foot.  Although 
limited function with walking and standing was noted, the 
examiner found no other sign of deformity, inflammation, 
osteomyelitis, or constitutional sign of bone disease.  

The veteran underwent X-ray examination of the feet in 
connection with the May 2002 VA fee basis examination.  X-ray 
study of the right foot revealed periosteal reaction and 
joint space narrowing as well as a broad based six centimeter 
calcaneal spur at the attachment of the plantar fascia.  
Standing view showed flattening of the arch.  X-ray study of 
the left foot showed marked flattening of the foot and loss 
of normal arch as well as a small broad based three to four 
millimeter calcaneal spur at the attachment of the plantar 
fascia.  The impression with respect to both feet was pes 
planus and small calcaneal spur.  

The May 2002 VA fee basis examination report includes a 
diagnosis of bilateral pes planus and notes that, 
subjectively, the veteran had pain with standing, walking, 
and weather changes.

During his July 2003 video conference hearing, the veteran 
testified that his bilateral pes planus requires the wearing 
of orthotics and causes him to feel that he is off balance 
and is going to fall.  He reported that his bilateral pes 
planus is productive of pain as well as trouble walking and 
standing.  The veteran further testified that the use of 
orthotics prevents his feet from swelling and helps him to 
stand and walk.  

Upon VA examination of the feet in April 2004, the veteran 
reported that his bilateral pes planus was productive of 
constant pain which is increased on standing and walking.  He 
further reported that symptoms of weakness, stiffness, 
swelling, occasional redness, easy fatigability, and lack of 
endurance are increased upon standing and walking.  The 
veteran stated that he experiences flare-ups, which last for 
ten to fifteen minutes, upon walking in excess of one city 
block or standing for over 15 minutes.  Upon physical 
examination, there was no evidence of corns, calluses, or 
callosities and the veteran could not walk on his toes and 
heels.  The examiner noted that the veteran's feet were 
tender to palpation everywhere he touched and there were 
prominent veins on both feet.  There was no objective 
evidence of edema, effusion, instability, redness, or heat 
and the veteran had normal range of motion of all toes.  
However, there was pain upon repetitive use and this was 
noted to have a major functional impact.  The weight bearing 
line was not medial or over the sacral and there was no 
objective evidence of marked deformity.  The impression was 
bilateral pes planus with limitation in function because of 
pain, moderate, X-ray testing within normal limits.  

Upon consideration of the foregoing, by an April 2004 rating 
decision, the RO granted an increased schedular evaluation of 
10 percent disabling for the veteran's bilateral pes planus, 
effective from February 13, 2002, the date of his original 
claim for service connection.  

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the veteran's bilateral 
pes planus does not warrant the next higher evaluation of 30 
percent.  The veteran does not have marked deformity, 
swelling on use or callosities.  He has limitation of 
function as a result of pain on repetitive use.  Diagnostic 
Code 5276 provides that a 30 percent rating for bilateral pes 
planus requires a severe condition with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  

Based on the foregoing consideration of Diagnostic Code 5276, 
the veteran would not be entitled to a rating in excess of 
the current 10 percent.  The potential application of various 
provisions of Title 38 of the Code of Federal Regulations 
have also been considered but the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that criteria for submissions for assignment 
of the extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In light of the foregoing evidence, the Board finds that the 
veteran has been properly rated for pes planus, and there is 
no basis for assignment of a disability rating in excess of 
10 percent.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision. 


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.


REMAND

Unfortunately, a remand is required with respect to the issue 
of entitlement to an initial rating in excess of 30 percent 
for an ununited fracture of the navicular bone of the right 
wrist.  Although the Board regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

The Board observes that the veteran was afforded a VA 
examination in April 2004 in connection with this claim and 
that a report of this examination is associated with his 
claims file.  However, although this examination report notes 
that the veteran experienced pain and increase in weakness on 
repetitive motion, it does not reflect findings with respect 
to additional loss of function as a result of such increased 
pain and weakness.  Moreover, this examination report 
includes a diagnosis of right wrist ankylosis; however, there 
is no finding as to whether such ankylosis is favorable or 
unfavorable.  Thus, this examination reports does not include 
the clinical findings necessary to adequately evaluate the 
veteran's right wrist claim.  See 38 U.S.C.A. § 5103A(d)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).

In this regard, it is noted that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, the VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ensure compliance with 
all VCAA notice and assistance 
requirements.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
right wrist complaints since February 
2002, the date of his original claim for 
service connection.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA examination 
by the appropriate specialist to determine 
the current severity of his right wrist 
disorder.  All indicated testing should be 
conducted.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
requested to record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, the examiner 
should comment on the following: 

(a) Whether there is any ankylosis of the 
right wrist - specifically, whether there 
is favorable ankylosis in 20 degrees to 30 
degrees of dorsiflexion, unfavorable 
ankylosis in any degrees of palmer flexion 
or with ulnar or radial deviation, 
ankylosis in any other position except 
favorable, or extremely unfavorable 
ankylosis equivalent to loss of use of the 
hand.

(b) whether the right wrist exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on movement (if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional loss of motion due to these 
symptoms); and whether pain significantly 
limits functional ability during flare-ups 
or when the joint is used repeatedly over 
a period of time (this determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups).  
The examiner must provide a comprehensive 
report which includes complete rationales 
for all opinions and conclusions reached.

4.  After completion of the above, and 
any additional development deemed 
necessary, the RO should review the issue 
on appeal, with consideration of all 
applicable laws and regulations.  If the 
issue on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


